DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 12/10/21 have been fully considered but they are not persuasive.
Applicant asserts “the Office Action relies on the two bubbles, one stating “featured distillation loss” and the other one stating “bounding box/classification distillation loss”. However, the specification of Zhang does not explain or provide any details what these bubbles meaning or disclose. These bubbles in figure 10 of Zhang are black boxes which provide no support for how the Office Action is applying them to the claimed limitations. Zhang does not appear to provide any explanations on how the bubbles in figure 10 are executed or achieved”.
The examiner respectfully disagrees.  The claim clearly recites:

“determining a region proposal distillation loss based on comparing a region proposal output by an initial version of the two-stage neural network object detector with a current region proposal output by a current version of the two-stage neural network object detector; and determining a previously-learned-object identification distillation loss based on comparing a previously-learned-object prediction obtained by the initial version of the two-stage neural network object detector with an object prediction output by the current version of the two-stage neural network object detector.”
As you can clearly see above, the claim clearly recites determining a first loss based on a comparison between an initial version and a current version, and a second loss based on an initial version and the current version of the two stage neural network.  However, applicant is also silent regarding the loss element (or bubble).  For example, at any point does applicant define in the claim what is inside the element (bubble) that determines the loss.  Instead, based on the claim language, the only thing applicant is doing is determining a loss based on a comparison of two elements.  

Applicant finally asserts “In contrast, claim 1 limitations require specific elements determining a region proposal distillation loss based on comparing a region proposal output by an initial version of the two-stage neural network object detector with a current region proposal output by a current version of the two-stage neural network object detector; and determining a previously learned object identification distillation loss based on comparing a previously learned object prediction obtained by the initial version of the two-stage neural network object detector with an object prediction output by the current version of the two-stage neural network object detector. The bubbles in figure 10 of Zhang identified by the Office Action do not disclose these limitations”.
The examiner respectfully disagrees.  The reference of Zhang discloses and fairly suggests 
determining a region proposal distillation loss (See fig. 10 where it teaches determining a Feature distillation loss.) based on comparing (The loss is computed based on the comparison of two models – which are comprised of the new model and the existing model.) a region proposal output by an initial version (See fig. 10: 1014 where it teaches element 1014 F which generates an output based on a new model (training).  The examiner is interpreting the initial version to be the new model (training).) of the two-stage neural network object detector with a current region proposal output by a current version (See fig. 10: 1004 where it teaches element 1004 F which generates an output based on an existing model.  The examiner is interpreting the current version to be the existing model.) of the two-stage neural network object detector; and determining a previously-learned-object identification distillation loss (See fig. 10 where it teaches determining a bounding box/classification distillation loss.) based on comparing (The loss is computed based on the comparison of two models – which are comprised of the new model and the existing model.) a previously-learned-object prediction obtained by the initial version (See fig. 10: 1016, 1018 where it teaches elements 1016 B and 1018 which generates an output based on a new model (training) of the two-stage neural network object detector with an object prediction output by the current version (See fig. 10: 1006, 1008 where it teaches elements 1006 B’ and 1008 C’ which generates an output based on an existing model.  The examiner is interpreting the current version to be the existing model.) of the two-stage neural network object detector.   Since the examiner has clearly shown how the reference of Zhang teaches the limitations in question, this action will be made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims (1-3, 5-9, 11-13, 15-19, 21-22, 24) are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (hereinafter Zhang)(US Publication 2020/0175384 A1)
Re claim 1, Zhang discloses a method for incremental learning object detection in images without catastrophic forgetting of previously-learned one or more object classes (See ¶ 57 where it teaches a method for adapting an existing model to implement incremental learning (IL) without forgetting for efficient object detection; ¶ 60 where it teaches the system uses a knowledge distillation process to prevent or reduce forgetting knowledge of old classes or categories.), the method comprising: training a two-stage neural network object detector to locate and identify objects pertaining to an additional object class in images by iteratively 
But the reference of Zhang fails to explicitly teach and assessing whether the overall detection accuracy criterion is met includes: determining a region proposal distillation loss based on comparing a region proposal output by an initial version of the two-stage neural network object detector with a current region proposal output by a current version of the two-stage neural network object detector; and determining a previously-learned-object identification distillation loss based on comparing a previously-learned-object prediction obtained by the initial version of the two-stage neural network object detector with an object prediction output by the current version of the two-stage neural network object detector.
However, the reference of Zhang does suggest assessing whether the overall detection accuracy criterion is met includes: determining a region proposal distillation loss based on 
Therefore, it would have been obvious to one of ordinary skills in the art to incorporate these feature into the system of Zhang, in the manner as claimed, for the benefit of adapting an existing model to implement IL without forgetting for efficient object detection. (See ¶ 92)

Re claim 2, Zhang discloses wherein the two-stage neural network object detector is updated such as to minimize the region proposal distillation loss and the previously-learned-object identification distillation loss. (See fig. 10 & ¶s 63-64, 92-93)

Re claim 3, Zhang discloses wherein the two-stage neural network object detector is updated by applying an optimization method to a total loss, which is a combination of the region proposal distillation loss, the previously-learned-object identification distillation loss, a region proposal network loss of the current version of the two-stage neural network object detector, and an object identification loss of the current version of the two-stage neural network object detector, and the region proposal network loss and the object identification loss quantify the ability to locate and identify the objects pertaining to the additional object class, respectively. (See fig. 10 & ¶s 63-64, 92-93)

However, the reference of Zhang does suggest wherein the optimization method is a stochastic gradient descent method applied to the total loss. (See ¶ 4 where it teaches fine-tuning models using SGD optimization method.)
Therefore, it would have been obvious to one of ordinary skills in the art to incorporate these feature into the system of Zhang, in the manner as claimed, for the benefit of adapting an existing model to implement IL without forgetting for efficient object detection. (See ¶ 92)

Re claim 6, Zhang discloses wherein the training uses training images, and the overall detection accuracy criterion is evaluated using validation images distinct from the training images. (See ¶ 104)

Re claim 7, Zhang discloses additional training the two-stage neural network object detector to locate and identify objects pertaining to another additional object class by iteratively additionally updating the two-stage neural network object detector until another overall detection accuracy criterion is met, wherein the additionally updating is performed so as to minimize a loss of an ability to locate and identify the objects pertaining to the one or more previously-learned object classes and to the additional class while maximizing an additional ability to locate and identify the objects pertaining to the other additional object class. (See ¶s 63-64, 71, 74)

Re claim 8, Zhang discloses wherein the two-stage neural network object detector is simultaneously trained to locate and identify the objects pertaining to the additional object class and objects pertaining to another additional object class. (See figs. 5 and/or 10)



Claims (11-13, 15-19) have been analyzed and rejected w/r to claims (1-3, 5-9) respectively.
Claims (21-22, 24) have been analyzed and rejected w/r to claims (1, 3, 8) respectively.

Allowable Subject Matter
Claims (10, 20) are allowed.
Claims (4, 14, 23) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. (The prior art of record fails to teach these limitations.)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201.  The examiner can normally be reached on M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        February 10, 2021